     Case
     Case2:20-cv-02009-GMN-DJA
          2:20-cv-02009-GMN-DJA Document
                                Document10
                                         9 Filed
                                           Filed11/09/20
                                                 11/10/20 Page
                                                          Page11of
                                                                 of44



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    OLD REPUBLIC NATIONAL TITLE INSURANCE
     COMPANY
8
                               UNITED STATES DISTRICT COURT
9
                                        DISTRICT OF NEVADA
10

11
      DEUTSCHE BANK NATIONAL TRUST                Case No.: 2:20-cv-02009-GMN-DJA
12
      COMPANY, AS INDENTURE TRUSTEE
      UNDER THE INDENTURE RELATING TO              STIPULATION AND PROPOSED
13
      IMH ASSETS CORP., COLLATERALIZED             ORDER EXTENDING DEFENDANT
      ASSET-BACKED BONDS, SERIES 2005-7,           OLD REPUBLIC NATIONAL TITLE
14
                                                   INSURANCE COMPANY’S TIME TO
                           Plaintiff,              RESPOND TO COMPLAINT
15
                    vs.
16
                                                   (First Request)
      OLD REPUBLIC TITLE INSURANCE
17
      GROUP, INC.; OLD REPUBLIC
      NATIONAL TITLE INSURANCE
18
      COMPANY; DOE INDIVIDUALS I through
      X; and ROE CORPORATIONS XI through
19
      XX, inclusive,
20
                           Defendants.
21

22

23

24

25

26

27

28


                STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     584420.1
     Case
     Case2:20-cv-02009-GMN-DJA
          2:20-cv-02009-GMN-DJA Document
                                Document10
                                         9 Filed
                                           Filed11/09/20
                                                 11/10/20 Page
                                                          Page22of
                                                                 of44



1               Defendant Old Republic National Title Insurance Company (“Old Republic”) and plaintiff
2    Deutsche Bank National Trust Company, as Indenture Trustee Under the Indenture Relating to
3    IMH Assets Corp., Collateralized Asset-Backed Bonds, Series 2005-7 (“Deutsche Bank”)
4    (collectively, the “Parties”), by and through their counsel of record, hereby stipulate as follows:
5               WHEREAS, Deutsche Bank commenced the action by filing a Complaint on October 9,
6    2020, in the Eighth Judicial District Court for the State of Nevada, Clark County (Case No. A-20-
7    822776-C);
8               WHEREAS, on October 20, 2020, Deutsche Bank served Old Republic with the
9    complaint pursuant to the executed summons filed on November 4, 2020 (ECF No. 6);
10              WHEREAS, on October 30, 2020, Old Republic filed a Petition of Removal with this
11   Court, based upon diversity jurisdiction (ECF No. 1);
12              WHEREAS, Old Republic’s response to the complaint is due on November 10, 2020;
13              WHEREAS, Old Republic is requesting an extension of time to respond to the complaint
14   to afford Old Republic’s counsel additional time to review, analyze and respond to Deutsche
15   Bank’s complaint;
16              WHEREAS, Deutsche Bank has agreed to extend Old Republic’s time to respond to the
17   complaint to December 10, 2020; and
18              WHEREAS, this is the first stipulation for an extension of Old Republic’s time to respond
19   to the complaint.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                        2
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     584420.1
     Case
     Case2:20-cv-02009-GMN-DJA
          2:20-cv-02009-GMN-DJA Document
                                Document10
                                         9 Filed
                                           Filed11/09/20
                                                 11/10/20 Page
                                                          Page33of
                                                                 of44



1               Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
2    and agree as follows:
3               1.      Old Republic shall respond to the complaint on or before December 10, 2020.
4               2.      Old Republic intends to preserve its rights and does not expressly waive any and all
5                       defenses listed in Fed. R. Civ. P. 12(b).
6

7    DATED this 9th day of November, 2020                DATED this 9th day of November, 2020
8    WRIGHT FINLAY & ZAK, LLP                             EARLY SULLIVAN WRIGHT
                                                           GIZER & McRAE LLP
9

10         /s/-Lindsay D. Robbins                               /s/-Sophia S. Lau
     By: _______________________________                  By: _____________________________________
11      Darren T. Brenner                                    Scott E. Gizer
        State Bar No. 8386                                   State Bar No. 12216
12      Lindsay D. Robbins                                   Sophia S. Lau
        State Bar No. 13474                                  State Bar No. 13365
13
        7785 W. Sahara Ave, Suite 200                        8716 Spanish Ridge Ave., Ste. 105
14      Las Vegas, NV 89117                                  Las Vegas, NV 89148

15       Attorneys for Plaintiff                               Attorneys for Defendant
         DEUTSCHE BANK NATIONAL                                OLD REPUBLIC NATIONAL TITLE
16       TRUST COMPANY, AS INDENTURE                           INSURANCE COMPANY
         TRUSTEE UNDER THE INDENTURE
17
         RELATING TO IMH ASSETS CORP.,
18       COLLATERALIZED ASSET-BACKED
         BONDS, SERIES 2005-7
19

20                                                     ORDER
21
         IT IS SO ORDERED.
22

23
                     November 10, 2020
     Dated:                                                By:
24                                                               UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                           3
                     STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     584420.1
     Case
     Case2:20-cv-02009-GMN-DJA
          2:20-cv-02009-GMN-DJA Document
                                Document10
                                         9 Filed
                                           Filed11/09/20
                                                 11/10/20 Page
                                                          Page44of
                                                                 of44



1                                        CERTIFICATE OF SERVICE
2

3               I hereby certify that on November 9, 2020, I electronically filed the foregoing with the
4    Clerk of the Court using the CM/ECF system which will send notification of such filling to the
5    Electronic Service List for this Case.
6               I declare under penalty of perjury under the laws of the United State of America that the
7    foregoing is true and correct.
8

9

10                                                  /s/ D’Metria Bolden
11                                                   D’METRIA BOLDEN
                                                     An Employee of EARLY SULLIVAN
12
                                                     WRIGHT GIZER & McRAE LLP
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          1
                   STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO COMPLAINT
     584420.1
